Citation Nr: 0321752	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  95-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  The propriety of the initial 10 percent evaluation for a 
right knee disability.  

2.  The propriety of the initial 10 percent evaluation for a 
left knee disability. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1989 to October 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  That decision granted noncompensable 
ratings for the veteran's right and left knee conditions, 
effective September 5, 1993.  The veteran immediately 
appealed this decision seeking a higher initial rating.  

In a March 1998 rating decision, the RO established 10 
percent evaluations for each knee disability, effective 
September 5, 1993. 

In September 1998, the Board remanded the issues to the RO 
for further development that was completed in January 2003.  

In it's remand, the Board asked the RO to issue a statement 
of the case with regard to the issue of the propriety of the 
evaluation provided for a low back disability.  The RO issued 
the statement of the case, but the veteran has not submitted 
a substantive appeal, and this issue has not been certified 
to the Board.  Accordingly, the issue is not before the 
Board.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's current bilateral knee disability is not 
manifested by subluxation or lateral instability.  

3.  The veteran's bilateral knee disability is manifested by 
mild synovitis and limitation of motion due to pain.  During 
daily flare-ups, the veteran's knee symptoms can progress to 
moderately severe disability with a 10 percent worsening of 
limitation of motion.   


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262.

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2002).

In letters dated in November 2001 and February 2002, the RO 
provided notice to the veteran of the evidence needed to 
substantiate the veteran's claims.  These letters also 
provided information as to what evidence the veteran was 
responsible for obtaining and what evidence VA would 
undertake to obtain.

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The veteran has been provided recent VA examinations to 
assess his current level of disability with respect to his 
service-connected knee disabilities.  In his VA Form 646, the 
veteran's accredited representative contented that the 
January 2003 VA examination was incomplete because the VA 
examiner did not use a goniometer to measure joint motion and 
the examiner did not appear to be an orthopedic specialist.  
While the Board has considered this argument, it finds the 
January 2003 examination to have been sufficient in providing 
adequate and  objective evidence of the veteran's current 
disability.  The veteran's reported history of his present 
illness that was consistent with previous documentation and 
the examiner's diagnosis was based on a review of the claims 
file, x-rays, and other clinical tests.  

The veteran was invited to submit evidence from his employer 
of the impact of his knee disabilities on his ability to 
work.  He indicated that he would submit such evidence, but 
has not yet done so.  Neither the veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  In sum, the facts 
relevant to the veteran's claims have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  The Board will proceed to decide the veteran's 
claims on the merits



Factual Background

The veteran's service medical records dated from June 1991 to 
February 1992 reflect injury to both knees with diagnosed 
patellofemoral syndrome.  

On VA examination in January 1994, the veteran reported 
frequent pain that was relieved by rest.  There was no 
locking, stiffness, swelling, or decreased range of motion.  
The veteran did not use a brace or any pain medication.  

On physical examination of the knees the patellas were normal 
in position and mobility with some tenderness on the left.  
Ligaments were intact in all directions.  Range of motion of 
the knees without pain or crepitus was 140 degrees, 
bilaterally.  Sensory and neurological examinations of the 
lower extremities were normal.  Radiologic findings showed no 
evidence of fracture, dislocation, or other bone or joint 
abnormality in either knee.  There was no evidence of 
suprapateller effusion or other soft tissue abnormality.  No 
degenerative joint disease was noted.  

Treatment records from the Redding VA Outpatient Clinic 
(VAOPC) dated from February 1996 to January 1999 reflect 
occasional treatment for the knee disabilities.  In February 
1996, the veteran reported bilateral knee pain since service 
due to trauma and strain of the joints.  X-rays of the knees 
taken in that examination were negative.  In March 1996, x-
rays of the bilateral knees were noted to be within normal 
limits.  In June 1997, a diagnosis of recurrent dislocation 
of the patella was noted.  In a triage note, the veteran 
reported a dislocation of the left knee for which he received 
emergency care at a private hospital.  

In November 1997, the veteran reported past Cortisone 
injections to the bilateral knees.  Pain behind the kneecap 
with swelling was noted.  Constant throbbing to stabbing pain 
was noted in the bilateral knees that was aggravated by 
prolonged standing and running.  X-rays of the bilateral 
knees at that time were negative.  A November 1998 physical 
therapy evaluation noted the veteran's diagnosis of 
patellofemoral syndrome.  In December 1998, the veteran 
complained of pain in both knees with spasms in the 
quadriceps at night.

On VA examination in January 1998, the veteran reported 
falling off a truck while on active duty that jolted his 
knees.  He complained of minimal pain in the right knee, 
present on a daily basis and that increased in severity to 
moderate pain by the end of the day.  The veteran reported 
work in an auto parts department that required standing.  
Subjective accounts of swelling in the knee had not 
previously been documented by past examination.  There was no 
documentation of inflammatory arthritis.  The veteran denied 
any instability or giving way of the knee, however, the 
reported that his knee becomes swollen and inflamed.  
Identical complaints were made with respect to the left knee.  

On physical examination, the knees were cool without erythema 
or effusion.  Range of motion bilaterally was 0 to 145 
degrees.  Medial and lateral collateral ligaments were 
intact.  Anterior and posterior cruciate ligaments were 
intact.  Patellar inhibition test was positive with 
complaints of pain behind the kneecap.  There was no 
patellofemoral crepitus.  The examiner's impression of the 
bilateral knees was retropatellar arthralgia.  The examiner 
commented on the presence of DeLuca factors and that 
prolonged standing caused a 10 percent diminishment of 
excursion, strength, speed, coordination, and endurance for 
the knees.  X-rays taken during the examination revealed no 
bone or joint abnormality.  

On VA examination in August 1999, the veteran's claims file 
was not made available for review.  The veteran's narrative 
regarding his in-service knee injuries and post-service 
complaints of pain under the patellae, swelling, and flare-
ups were consistent with past documentation.  The veteran 
reported some locking and giving way of the knees with no 
reported decrease in range of motion, no weakness, and no 
loss of coordination.  

On physical examination, the examiner noted no tenderness, 
scars, deformities, or current swelling in the knees.  Right 
knee flexion was 110 degrees; left knee, 100 degrees.  There 
was full extension bilaterally.  Medial and lateral 
collateral ligaments were negative.  Slight anterior cruciate 
ligament laxity was noted bilaterally.  The left knee was 
positive for crepitus with marked pain.  McMurray test was 
positive with lateral meniscus damage on the left.  Magnetic 
resonance imaging (MRI) scans were done in August 1999 of the 
bilateral knee joints.  The left knee was entirely negative 
with no findings.  The right knee demonstrated minimal 
thickening of the anterior cruciate ligament of uncertain 
significance.  The possibility of an intrarticular loose body 
in the lateral joint compartment was noted.  The examiner's 
impression was right and left knee arthralgia, MRI imaging 
entirely negative.  DeLuca examination revealed an increase 
in pain and swelling with use of the joint.  Excursion, 
speed, and endurance could be limited by pain of the joint, 
consistent with a DeLuca factor of approximately 5 to 10 
percent.  

VAOPC records dated from February 2002 to April 2001 
reflected the veteran's complaints of increasing knee pain 
and swelling that prevented him from work.  

In an April 2001 nurse practitioner note, the veteran's work 
as a bar manager was noted.  He stated that his knee pain was 
increasing, making walking difficult.  He reported his knees 
going out from under him and that past Cortisone shots helped 
little.  On physical examination, no crepitus was felt and 
there was no obvious swelling or deformity.  The assessment 
was degenerative joint disease with increasing pain and 
instability.  

In a September 2001 orthopedic note, the veteran denied 
locking of the knees but stated that the pain caused his 
knees to "give out."  The examiner's assessment was chronic 
bilateral knee pain with negative exam and films.  The 
examiner noted that the veteran's knee pain could be 
secondary to his lumbar radiculopathy.  In an October 2001 
orthopedic note, the veteran complained of swelling after 
being on his feet.  A full body bone scan was conducted that 
revealed no significant scintigraphic findings to explain his 
pain.  At most there were mild periarticular findings that 
could represent mild arthritic disease.  Radiologic studies 
showed no abnormalities in the right knee and a questionable 
loose body in the left knee.  

On physical examination, there was no swelling, symmetric 
muscle contours, no atrophy with slight genu valus and full 
extension when standing.  Passive range of motion of the 
bilateral knees was 135 degrees of flexion, 0 degrees of 
extension, and internal rotation of 10 degrees.  The 
examiner's assessment was chronic bilateral knee pain with 
negative examination, scan, and films for any significant 
pathology.  Some diffuse arthritis was noted.  

On VA examination in January 2003, the veteran appeared in no 
apparent distress and ambulated without a limp.  On standing 
from a two-thirds squat, the veteran complained of pain and 
had a loud popping and cracking sensation in both knees.  
Bilateral extension of the knees was to 0 degrees.  Both 
knees flexed maximally to 130 degrees, lacking 10 degrees of 
full flexion.  There was minimal synovial hypertrophy of both 
knees.  The Lachman's test and McMurray's sign were negative.  
No laxity of the knees was noted.  

The examiner observed variable mild to moderate symptoms 
during the examination which "can occasionally progress to 
moderately severe symptoms with significant activities that 
provoke discomfort."  There was no subluxation or locking of 
the knees, however, occasional giving way of the knees was 
noted with exacerbation.  

X-rays of the knees taken at the time were normal and showed 
no bone or joint abnormality in either knee.  

With regard to functional loss, the examiner found that the 
veteran's knee disabilities limited his ability to lift, 
stand, and squat.  When the veteran was symptomatic, he could 
have a 10 percent worsening due to DeLuca factors given his 
daily flaring of symptoms that require 2 to 3 hours of rest.  
Objective factors of his disability included audible popping 
and grinding with subpatellar crepitus of a mild nature.  His 
mild synovial hypertrophy was consistent with the diagnosis 
of mild synovitis.  The examiner opined that given his 
medical history, the veteran's symptoms were consistent with 
the objective medical findings and mechanism of injury.  The 
assessment was bilateral knee strain with mild synovitis.   


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court)  held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." Thus, in evaluating the veteran's bilateral 
knee disability, the Board will look to the current level of 
disability.

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.
38 C.F.R. § 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record. The medical 
findings are compared to the criteria set forth in VA's 
Schedule for Rating Disabilities. An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities. 38 C.F.R. § 4.10.

VA regulations permit the assignment of a rating by analogy 
under a code for a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies must be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those medically supported by clinical and laboratory 
findings. 38 C.F.R. § 4.20.

A noncompensable rating is provided when knee flexion is 
limited to 60 degrees or more, a 10 percent rating is 
provided when knee flexion is limited to 45 degrees, and a 20 
percent rating is warranted for limitation of flexion to 30 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

A noncompensable rating is provided when knee extension is 
limited to 5 degrees, a 10 percent rating when extension is 
limited to 10 degrees, and a 20 percent rating for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).  



Analysis

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 
(1997).  The general counsel subsequently clarified that for 
a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

The RO has provided 10 percent evaluations for chondromalacia 
of each knee under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The record reported above, shows that 
the veteran has never been found to have more than mild 
instability or subluxation.  On the most recent examination 
the examiner found no subluxation or instability.  On other 
occasions the knees have been described as stable.  The 
record does not present a basis for finding that there has 
been moderate instability or subluxation at any time sine the 
effective date of service connection.

On the most recent examination the veteran received a 
diagnosis of synovitis.  Synovitis is rated as arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5020.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003.

On the recent examination the examiner found objective 
evidence of synovitis, and a noncompensable level of 
limitation of motion.  Arguably the veteran met the criteria 
for 10 percent evaluations under the provisions of Diagnostic 
Codes 5003, 5020.

The record shows that the veteran has never had a compensable 
level of limitation of motion under Diagnostic Codes 5260, 
5261.  Even with consideration of DeLuca factors, the veteran 
reportedly has no more than a 10 percent additional 
limitation of motion.  Such additional limitation would not 
rise t the levels needed for a compensable level of 
limitation.  

While the record does not show that the veteran has ever met 
the criteria for more than a 10 percent evaluation under 
Diagnostic Code 5257, or on the basis of limitation of 
motion; the question remains as to whether he is entitled to 
separate 10 percent evaluations for limitation of motion, and 
instability or subluxation.  The Board answers this question 
in the negative, because the veteran has never been shown to 
have limitation of motion and subluxation or instability at 
the same time.  

On some occasions he has had some instability, but no 
limitation of motion.  On other occasions he has had 
limitation of motion but no instability or subluxation.  
Since he has never had limitation of motion, subluxation or 
instability at the same time, separate evaluations would not 
be warranted.

The Board has assessed the record to ascertain whether the 
evidence would support a higher rating during an earlier 
stage of this claim, under Fenderson.  The foregoing 
discussion should make clear that the Board has not found 
that an evaluation in excess of 10 percent is not warranted 
for any period since the effective date of service connection 
for both knees.  In this regard the evidence is not in 
equipoise, but is against a higher rating.  Thus the benefit 
of the doubt cannot be applied. 38 U.S.C.A. § 5107.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  

In particular, the veteran's bilateral knee disability has 
not required any, let alone frequent periods of 
hospitalization since service.  In its remand, the Board 
noted that the veteran had reported that he was only working 
part time because of knee disability.  However, the record 
currently before the Board shows that the veteran is 
reportedly working full time, often in work that requires 
prolonged standing.  On the recent examination, the examiner 
did not find that the knee disabilities caused marked 
interference with work.  Therefore, referral for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  

As the preponderance of the evidence is against the award of 
a rating in excess of 10 percent, the doctrine of reasonable 
doubt is not applicable in the instant appeal. See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

The 10 percent rating for a right knee disability is proper; 
the appeal as to this issue is denied. 

The 10 percent for a left knee disability is proper; the 
appeal as to this issue is denied.


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

